Citation Nr: 1022700	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
forehead laceration, and if so, whether the claim should be 
granted. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of right 
ulnar nerve laceration, and if so, whether the claim should 
be granted.

3.  Entitlement to service connection for a mental condition, 
claimed as problems of the brain, to include as secondary to 
residuals of a forehead laceration. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1963 to 
March 1965 and was a member of the United States Army 
Reserves (USAR) from 1965 to 1967.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2004 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In March 2009, the Board found that it did not have 
jurisdiction over the Veteran's appeal and the claims were 
dismissed.  The Veteran appealed this denial to the Court of 
Appeals for Veterans Claims (Court).   In January 2010, the 
Court granted a Joint Motion for Remand (JMR) filed by the 
parties, which requested that the March 2009 Board decision 
be vacated and remanded.  The appeal has now returned to the 
Board. 

The Board's March 2009 dismissal of the Veteran's claims was 
based on his failure to file a timely substantive appeal.  
The January 2010 JMR stated that the Board, in March 2009, 
should have discussed whether VA had waived the requirement 
of a timely substantive appeal based on the Court's recent 
decision in Percy v. Shinseki, 23 Vet.App. 37 (2009), issued 
in April 2009.  In Percy, the Court determined that VA may 
waive any issue of timeliness in the filing of the 
substantive appeal, either explicitly or implicitly, and is 
not required to close an appeal for failure to file a timely 
substantive appeal. In this case, as in Percy, the RO 
certified the issues in question to the Board on appeal.  In 
addition, the RO in this case conducted an informal hearing 
with the Veteran and issued a supplemental statement of the 
case (SSOC) addressing the claims on appeal in November 2005.  
Inasmuch as the RO took actions that would indicate to the 
Veteran that the issues were still on appeal, and it took no 
steps to close the appeal, the requirement that there be a 
timely substantive appeal is deemed waived by the RO.   See 
Percy, 23 Vet. App. at 41-42.


With respect to reopening claims for service connection, 
where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, the Board must make an independent 
determination as to whether new and material evidence has 
been presented to reopen the claims of entitlement to service 
connection for residuals of a forehead and right ulnar nerve 
lacerations before reaching the merits of the claims.

The reopened claims for entitlement to service connection for 
lacerations of the forehead and right ulnar nerve, as well as 
entitlement to service connection for a mental condition, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for residuals of a forehead laceration was initially denied 
in an unappealed February 1994 rating decision.  The Veteran 
attempted to reopen his claim and was denied in an April 1996 
rating decision.   

2.  The evidence received since the April 1996 rating 
decision is not cumulative or redundant of the evidence 
previously of record and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The Veteran's claim for entitlement to service connection 
for residuals of a right ulnar nerve laceration was initially 
denied in an unappealed February 1994 rating decision.  The 
Veteran attempted to reopen his claim and was denied in an 
April 1996 rating decision.   

4.  The evidence received since the April 1996 rating 
decision is not cumulative or redundant of the evidence 
previously of record and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim for entitlement to service connection 
for residuals of a forehead laceration.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence has been received to reopen the 
previously denied claim for entitlement to service connection 
for residuals of a right ulnar nerve laceration.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Service connection for disfigurement of the face, to include 
a laceration of the forehead, and loss of full use of the 
right hand, to include a right ulnar laceration, was 
initially denied in a February 1994 rating decision.  The 
Veteran contended that his injuries were the result of a 
motor vehicle accident in October 1966 while he was driving 
home from a USAR control group drill.  The RO determined that 
the evidence of record, including service treatment records, 
private treatment records, and July 1993 VA examinations, did 
not establish that the Veteran's injuries were incurred, 
aggravated, or related to active military service.  The RO 
noted that the Veteran did not provide any information 
regarding his duty status at the time of his accident in 
October 1966, and the service treatment records were negative 
for treatment of lacerations to the face and right arm. 

Notice of the February 1994 rating decision was mailed to the 
Veteran in March 1994.  His current address of record was 
verified prior to the mailing of the notification.  Later in 
March 1995, the Veteran inquired as to the status of his 
claims; his statement listed a new mailing address.  The RO 
responded with an April 1995 letter informing the Veteran 
that notice of the denial of his claims had been provided to 
his previous address of record in March 1994 and enclosing a 
copy of the February 1994 rating decision.  

In January 1996, the Veteran filed a notice of disagreement 
(NOD) with the February 1994 denial of his claims.  The 
Veteran's NOD was received more than a year after the date of 
mailing of the notification of the denials of his claims, and 
it did not initiate an appeal with respect to the February 
1994 rating decision.  38 C.F.R. § 20.302(a).  Therefore, the 
February 1994 rating decision is deemed final, and the 
January 1996 NOD was treated by the RO as a claim to reopen 
which was subsequently denied in an April 1996 rating 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  

Another claim to reopen service connection for residuals of a 
forehead and right ulnar nerve laceration was received in 
June 1996.  The RO responded by letter later in June 1996, 
with a notice of appellate rights, informing him of the 
denial of service connection in 1994 and requesting that he 
provide new and material evidence, preferably within 60 days 
of the date of the letter.  

In January 1997, the Veteran again submitted a written 
statement concerning the 1996 accident and the right hand and 
scar disabilities, in which he identified hospital records as 
pertinent evidence.  In response, the RO requested the 
Veteran to submit completed authorization forms concerning 
these records within 60 days or one year.  He did not submit 
the claims form he was given, but he did submit a claim for 
compensation and pension dated February 28, 1997, with 
completed authorization forms, shortly thereafter.  The RO 
attempted to obtain the medical records authorized, but none 
were received.  The Veteran was informed by the RO in March 
1997 that if the evidence was not received within 60 days, 
his claim would be considered on the evidence of record and 
that, if the evidence was not received within one year, 
benefits may not be paid for any period prior to the date the 
evidence is received.  In May 1997, the RO granted non-
service-connected pension benefits, but did not address a 
claim for compensation.  


In October 2003, the RO received the Veteran's claim for 
service connection for right hand and forehead lacerations 
incurred in an automobile accident in October 1966.

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

The amended definition of new and material evidence, now 
codified at 38 C.F.R. § 3.156(a) (2009), is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  As the RO did not specifically address the claim for 
compensation dated February 28, 1997, the Board will apply 
the regulation in effect prior to August 29, 2001.  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The evidence received since the April 1996 rating decision 
includes a service personnel record indicating that the 
Veteran had reserve service on October 21, 1966 with the 
307th Chemical Company in Greenville, South Carolina.  This 
evidence is new, as it was not previously of record, and is 
clearly so significant that it must be considered in order to 
fairly decide the merits of the claim.  At the time of the 
Veteran's prior denials, the record contained no evidence of 
the Veteran's duty status at the time of his October 1966 car 
accident.  The personnel record establishing that the Veteran 
had reserve service around the time of his injuries is 
therefore material and reopening of the claims is in order.  
These claims will not be adjudicated on the merits in this 
decision; rather they are addressed in the remand portion of 
this decision.

Given the favorable nature of the Board's decision to reopen 
the claims, the Board concludes that any failure of the RO to 
comply with the duties to notify and assist the claimant, to 
the extent that such duties relate to the reopening of the 
claim, as required by the Veterans Claims Assistance Act of 
2000 (VCAA), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a), is not prejudicial to the Veteran.  


ORDER

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for residuals 
of a forehead laceration is granted. 

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for residuals 
of a right ulnar nerve laceration is granted. 


REMAND

The Veteran contends that his forehead and right ulnar nerve 
lacerations were incurred in a motor vehicle accident that 
occurred on his way home from a week long period of active 
duty service for training (ACDUTRA) with the USAR in October 
1966.  The single service personnel record contained in the 
claims folder indicates that the Veteran participated in some 
kind of reserve service on October 21, 1966 with the 307th 
Chemical Company in Greenville, South Carolina.  However, it 
does not establish the Veteran's duty status at the time of 
his October 21, 1966 USAR service, nor does it indicate the 
total length of time this period of service lasted.  

Any individual who assumes an obligation to perform ACDUTRA 
or inactive duty for training (INACDUTRA) and is disabled an 
injury incurred while proceeding directly to or returning 
directly from such ACDUTRA or INACDUTRA shall be deemed to 
have been on ACDUTRA or INACDUTRA, as the case may be.  
38 C.F.R. § 3.6(e) (2009).  Therefore, a remand is necessary 
to obtain the Veteran's personnel records and to determine 
the Veteran's duty status and the length of his reserve 
service in October 1966.  The Board notes that while multiple 
requests have been made for the Veteran's service treatment 
records, there is no indication that his complete service 
personnel records have ever been requested.

With respect to the claim for service connection for a mental 
condition, the Board finds that additional evidentiary 
development is necessary.  In April 2004 the Veteran provided 
VA with a list of the dates and facilities where he had 
undergone treatment for his claimed mental disability.  
Included on this list was the South Carolina State Mental 
Hospital in 1970 and 1971.  Although the record contains the 
admission and discharge application for the Veteran's March 
1970 to April 1970 treatment at this hospital, no treatment 
records are included the claims folder.  Efforts must be made 
to procure these private treatment records.  See Massey v. 
Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain 
relevant records of treatment reported by private 
physicians).  

In addition, the Veteran reported that he underwent mental 
health treatment at the Loma Linda VA Medical Center in 1992.  
The procurement of potentially pertinent VA medical records 
referenced by the Veteran is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

Finally, the Veteran has not received notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) regarding his 
current claim for service connection for a mental condition.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain what, if any, information and 
evidence not previously submitted to the 
Secretary is necessary to substantiate 
the claim for service connection for a 
mental condition on both a direct and 
secondary basis.  The letter should also 
specifically inform the Veteran which 
portion of the evidence he is to provide 
and which portion, if any, the VA will 
attempt to obtain on his behalf.  The 
letter should also tell him about the 
assignment of disability ratings and 
effective dates.

2.  Obtain all medical records pertaining 
to the Veteran's mental health treatment 
from the South Carolina State Mental 
Hospital in 1970 and 1971 and from the 
Loma Linda VAMC throughout the claims 
period.  All efforts to obtain the 
records should be documented in the 
claims folder.

3.  All necessary steps to obtain the 
Veteran's service personnel records 
should be taken.  All attempts to obtain 
these records should be documented.  If 
the records are missing or are otherwise 
unavailable, this fact should also be 
documented.

4.  Verify the Veteran's duty status in 
the USAR at the time of his October 21, 
1966 service, to include the specific 
date range of any active duty for 
training or inactive duty training.  If 
such verification is not possible, or 
further efforts would prove futile, such 
a determination should be documented in 
the claims folder.  

5.  Readjudicate the issues on appeal.  
If the determination remains unfavorable 
to the Veteran, issue a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for a 
response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


